             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION

                                        *
AUTO-OWNERS INSURANCE COMPANY,


     Plaintiff,
                                        *



             V.                         *          CV 119-110
                                        *


XYTEX TISSUE SERVICES, LLC
and/or A.B.C. that domestic
limited liability company,
individual partnership, profit
corporation and/or company
doing business as the same on
February 5, 2017, and MICHAEL
WOODARD,

     Defendants.




                                   ORDER




     Before the Court is Plaintiff's notice of voluntary dismissal

pursuant    to    Federal   Rule   of   Civil   Procedure   41(a)(1)(A)(i).

(Doc. 5.)    Because Plaintiff filed the notice prior to Defendants

serving an answer or a motion for summary judgment, the dismissal

is proper.

     IT IS THEREFORE ORDERED that this          matter shall be DISMISSED


WITHOUT PREJUDICE.     The Clerk is DIRECTED to TERMINATE all motions,

if any, and CLOSE this case.        Each party shall bear its own costs

and fees.
    ORDER ENTERED at Augusta, Georgia, this      day of August,

2019.




                             J. ^ANq^HALL,/^CHIEF JUDGE
                             unitedTstates district court
                                  !RN district of GEORGIA
